EXHIBIT 10.1

[g158851kg01i001.gif]

WESTAFF, INC.

EMPLOYEE STOCK PURCHASE PLAN

(As Amended and Restated July 26, 2006)

I.                                         PURPOSE OF THE PLAN

This Employee Stock Purchase Plan is intended to promote the interests of
Westaff, Inc. by providing eligible employees with the opportunity to acquire a
proprietary interest in the Corporation through participation in a
payroll-deduction based employee stock purchase plan designed to qualify under
Section 423 of the Code.

Capitalized terms herein shall have the meanings assigned to such terms in the
attached Appendix.

II.                                     ADMINISTRATION OF THE PLAN

The Plan Administrator shall have full authority to interpret and construe any
provision of the Plan and to adopt such rules and regulations for adminis­tering
the Plan as it may deem necessary in order to comply with the requirements of
Code Section 423.  Decisions of the Plan Administrator shall be final and
binding on all parties having an interest in the Plan.

III.                                 STOCK SUBJECT TO PLAN

A.                                    The stock purchasable under the Plan shall
be shares of authorized but unissued or reacquired Common Stock, including
shares of Common Stock purchased on the open market.  The maximum number of
shares of Common Stock which may be issued over the term of the Plan shall not
exceed five hundred sixty-two thousand and five hundred (562,500) shares.

B.                                    Should any change be made to the Common
Stock by reason of any stock split,  stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration, appropriate adjustments shall be made to (i) the maximum number
and class of securities issuable under the Plan, (ii) the maximum number and
class of securities purchasable per Participant on any one Purchase Date and
(iii) the number and class of securities and the price per share in effect under
each outstanding purchase right in order to prevent the dilution or enlargement
of benefits thereunder.

IV.                                PURCHASE PERIODS

A.                                    Shares of Common Stock shall be offered
for purchase under the Plan through a series of successive purchase periods
until such time as (i) the maximum number of shares of Common Stock available
for issuance under the Plan shall have been purchased or (ii) the Plan


--------------------------------------------------------------------------------




shall have been sooner terminated. The Board shall have the power to change the
duration of purchase periods (including the commencement and termination dates
thereof) with respect to future purchase periods without shareholder approval if
such change is announced at least fifteen (15) days prior to the scheduled
beginning of the first purchase period to be affected thereafter.

B.                                    Each purchase period shall have a duration
of six (6) months.  Purchase periods shall run from the first business day in
February to the last business day in July each year and from the first business
day in August each year to the last business day in January of the following
year.  The first purchase period began on November 3, 1996 and ended on the last
business day in January 1997.

V.                                    ELIGIBILITY

A.                                    Each individual who is an Eligible
Employee on the start date of any purchase period shall be eligible to
participate in the Plan for that purchase period.

B.                                    To participate in the Plan for a
particular purchase period, the Eligible Employee must complete the
Enrollment/Change Form prescribed by the Plan Administrator (including a Stock
Purchase Agreement) and file such forms with the Plan Administrator (or its
designate) on or before the start date of the purchase period.

VI.                                PAYROLL DEDUCTIONS

A.                                    The payroll deduction authorized by the
Parti­cipant for purposes of acquiring shares of Common Stock under the Plan may
be any multiple of one percent (1%) of the Cash Earnings paid to the Participant
during each purchase period, up to a maximum of ten percent (10%).  The
deduction rate so authorized shall continue in effect for the entire purchase
period.  The Participant may not increase his or her rate of payroll deduction
during a purchase period.  However, the Participant may, at any time during the
purchase period, reduce his or her rate of payroll deduction to become effective
as soon as possible after filing the appropriate form with the Plan
Administrator.  The Participant may not, however, effect more than one (1) such
reduction per purchase period.

B.                                    Payroll deductions shall begin on the
first pay day following the start date of the purchase period and shall (unless
sooner terminated by the Participant) continue through the pay day ending with
or immediately prior to the last day of the purchase period.  The amounts so
collected shall be credited to the Participant’s book account under the Plan,
but no interest shall be paid on the balance from time to time outstanding in
such account.  The amounts collected from the Participant shall not be held in
any segregated account or trust fund and may be commingled with the general
assets of the Corporation and used for general corporate purposes.

C.                                    Payroll deductions shall automatically
cease upon the termination of the Participant’s purchase right in accord­ance
with the provisions of the Plan.

D.                                    The Participant’s acquisition of Common
Stock under the Plan on any Purchase Date shall neither limit nor require the
Participant’s acquisition of Common Stock on any subsequent Purchase Date.

2


--------------------------------------------------------------------------------




VII.                            PURCHASE RIGHTS

A.                                    Grant of Purchase Right.  A Participant
shall be granted a separate purchase right on the start date of each purchase
period in which he or she participates.  The purchase right shall provide the
Participant with the right to purchase shares of Common Stock on the Purchase
Date upon the terms set forth below.  The Participant shall execute a stock
purchase agreement embodying such terms and such other provisions (not
inconsistent with the Plan) as the Plan Administrator may deem advisable.

Under no circumstances shall purchase rights be granted under the Plan to any
Eligible Employee if such individual would, immediately after the grant, own
(within the meaning of Code Section 424(d)) or hold outstanding options or other
rights to purchase, stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Corporation or any
Corporate Affiliate.

B.                                    Exercise of the Purchase Right.  Each
purchase right shall be automatically exercised on the Purchase Date, and shares
of Common Stock shall accordingly be purchased on behalf of each Participant
(other than any Participant whose payroll deductions have previously been
refunded pursuant to the Termination of Purchase Right provisions below) on such
date.  The purchase shall be effected by applying the Participant’s payroll
deductions for the purchase period ending on such Purchase Date to the purchase
of shares of Common Stock (subject to the limitation on the maximum number of
shares purchasable per Participant on any one Purchase Date) at the purchase
price in effect for that purchase period.

C.                                    Purchase Price.  The purchase price per
share at which Common Stock will be purchased on the Participant’s behalf on
each Purchase Date shall be equal to ninety percent (90%) of the lower of (i)
the Fair Market Value per share of Common Stock on the start date of the
purchase period or (ii) the Fair Market Value per share of Common Stock on that
Purchase Date.

D.                                    Number of Purchasable Shares.  The number
of shares of Common Stock purchasable by a Participant on each Purchase Date
shall be the number of whole shares obtained by dividing the amount collected
from the Participant through payroll deductions during the purchase period
ending with that Purchase Date by the purchase price in effect for that Purchase
Date.  However, the maximum number of shares of Common Stock purchasable per
Participant on any one Purchase Date shall not exceed one thousand one hundred
twenty-five (1,125) shares, subject to periodic adjustments in the event of
certain changes in the Corporation’s capitalization.

E.                                      Excess Payroll Deductions.  Any payroll
deductions not applied to the purchase of shares of Common Stock on any Purchase
Date because they are not sufficient to purchase a whole share of Common Stock
shall be held for the purchase of Common Stock on the next Purchase Date. 
However, any payroll deductions not applied to the purchase of Common Stock by
reason of the limitation on the maximum number of shares purchasable by the
Participant on the Purchase Date shall be promptly refunded.

F.                                      Termination of Purchase Right.  The
following provisions shall govern the termination of outstanding purchase
rights:

1.                                      A Participant may, at any time prior to
the last day of the purchase period, terminate his or her outstanding purchase
right by filing the appropriate form with the

3


--------------------------------------------------------------------------------




Plan Administrator (or its designate), and no further payroll deductions shall
be collected from the Participant with respect to the terminated purchase
right.  Any payroll deductions collected during the purchase period in which
such termination occurs shall, at the Participant’s election, be immediately
refunded or held for the purchase of shares on the next Purchase Date.  If no
such election is made at the time such purchase right is terminated, then the
payroll deductions collected with respect to the terminated right shall be
refunded as soon as possible.

2.                                      The termination of such purchase right
shall be irrevocable, and the Participant may not subsequently rejoin the
purchase period for which the terminated purchase right was granted.  In order
to resume participation in any subsequent purchase period, such individual must
re-enroll in the Plan (by making a timely filing of the prescribed
Enrollment/Change Form) on or before the start date of the new purchase period.

3.                                      Should the Participant cease to remain
an Eligible Employee for any reason (including death, disability or change in
status) while his or her purchase right remains outstanding, then that purchase
right shall immediately terminate, and all of the Participant’s payroll
deductions for the purchase period in which the purchase right so terminates
shall be immediately refunded.  However, should the Participant cease to remain
in active service by reason of an approved unpaid leave of absence, then the
Participant shall have the right, exercisable up until the last business day of
the purchase period in which such leave commences, to (a) withdraw all the
payroll deductions collected to date on his or her behalf during such purchase
period or (b) have such funds held for the purchase of shares on the next
scheduled Purchase Date.  In no event, however, shall any further payroll
deductions be collected on the Participant’s behalf during such leave.  Upon the
Participant’s return to active service, his or her payroll deductions under the
Plan shall automatically resume at the rate in effect at the time the leave
began, unless the Participant withdraws from the Plan prior to his or her
return.

G.                                    Corporate Transaction.  In the event of a
proposed Corporate Transaction, each outstanding purchase right shall be assumed
by such successor corporation or a parent or subsidiary of such successor
corporation, unless the Plan Administrator, in the exercise of its sole
discretion and in lieu of such assumption, determines to shorten the purchase
period then in progress by setting a new Purchase Date (the “New Purchase
Date”).  If the Plan Administrator shortens the purchase period then in progress
in lieu of assumption in the event of a Corporate Transaction, the Plan
Administrator shall notify each Participant in writing at least ten (10)
business days prior to the New Purchase Date, that the Purchase Date for the
Participant’s option has been changed to the New Purchase Date and that either:

1.                                      the Participant’s purchase right will be
exercised automatically on the New Purchase Date, unless prior to such date the
Participant has terminated his or her purchase right as provided in Section
VII.F.1; or

2.                                      the Company shall pay to the Participant
on the New Purchase Date an amount in cash, cash equivalents, or property as
determined by the Plan Administrator that is equal to the difference in the Fair
Market Value of the shares subject to the purchase right and the purchase price
due had the Participant’s purchase right been exercised automatically under
clause 1 above.

4


--------------------------------------------------------------------------------




For purposes of this Subsection, a purchase right granted under the Plan shall
be deemed to be assumed if, in connection with the Corporate Transaction, the
purchase right is replaced with a comparable purchase right with respect to
shares of the successor corporation or parent thereof.  The determination of
purchase right comparability shall be made by the Plan Administrator prior to
the Corporate Transaction and its determination shall be final, binding and
conclusive on all persons.

H.                                    Proration of Purchase Rights.  Should the
total number of shares of Common Stock which are to be purchased pursuant to
outstanding purchase rights on any particular date exceed the number of shares
then available for issuance under the Plan, the Plan Administrator shall make a
pro-rata allocation of the available shares on a uniform and nondiscriminatory
basis, and the payroll deductions of each Participant, to the extent in excess
of the aggregate purchase price payable for the Common Stock pro-rated to such
individual, shall be refunded.

I.                                         Assignability.  The purchase right
shall be exercisable only by the Participant and shall not be assignable or
transferable by the Participant.

J.                                      Stockholder Rights.  A Participant shall
have no stockholder rights with respect to the shares subject to his or her
outstanding purchase right until the shares are purchased on the Participant’s
behalf in accordance with the provisions of the Plan and the Participant has
become a holder of record of the purchased shares.

VIII.                        ACCRUAL LIMITATIONS

A.                                    No Participant shall be entitled to accrue
rights to acquire Common Stock pursuant to any purchase right outstanding under
this Plan if and to the extent such accrual, when aggregated with (i) rights to
purchase Common Stock accrued under any other purchase right granted under this
Plan and (ii) similar rights accrued under other employee stock purchase plans
(within the meaning of Code Section 423) of the Corporation or any Corporate
Affiliate, would otherwise permit such Participant to purchase more than
Twenty-Five Thousand Dollars ($25,000) worth of stock of the Corporation or any
Corporate Affiliate (determined on the basis of the Fair Market Value of such
stock on the date or dates such rights are granted) for each calendar year such
rights are at any time outstanding.

B.                                    For purposes of applying such accrual
limitations, the following provisions shall be in effect:

1.                                      The right to acquire Common Stock under
each outstanding purchase right shall accrue on the Purchase Date in effect for
the purchase period for which such right is granted.

2.                                      No right to acquire Common Stock under
any outstanding purchase right shall accrue to the extent the Participant has
already accrued in the same calendar year the right to acquire Common Stock
under one (1) or more other purchase rights at a rate equal to Twenty-Five
Thousand Dollars ($25,000) worth of Common Stock (determined on the basis of the
Fair Market Value per share on the date or dates of grant) for each calendar
year such rights were at any time outstanding.

5


--------------------------------------------------------------------------------




3.                                      If by reason of such accrual
limitations, any purchase right of a Participant does not accrue for a
particular purchase period, then the payroll deductions which the Participant
made during that purchase period with respect to such purchase right shall be
promptly refunded.

C.                                    In the event there is any conflict between
the provisions of this Article and one or more provisions of the Plan or any
instrument issued thereunder, the provisions of this Article shall be
controlling.

IX.                                EFFECTIVE DATE AND TERM OF THE PLAN

A.                                    The Plan was adopted by the Board on April
25, 1996 and became effective on November 3, 1996, provided no purchase rights
granted under the Plan were to be exercised, and no shares of Common Stock were
to be issued hereunder, until (i) the Plan had been approved by the stockholders
of the Corporation and (ii) the Corporation had complied with all applicable
requirements of the 1933 Act (including the registration of the shares of Common
Stock issuable under the Plan on a Form S-8 registration statement filed with
the Securities and Exchange Commission), all applicable listing requirements of
any stock exchange (or the Nasdaq Global Market, if applicable) on which the
Common Stock is listed for trading and all other applicable requirements
established by law or regula­tion.  In the event such stockholder approval were
not obtained, or such compliance were not effected, within twelve (12) months
after the date on which the Plan is adopted by the Board, the Plan was to have
terminated and have no further force or effect and all sums collected from
Participants during the initial purchase period hereunder were to have been
refunded.

B.                                    Unless sooner terminated by the Board, the
Plan shall terminate upon the earliest to occur of (i) the last business day in
January 2017, (ii) the date on which all shares available for issuance under the
Plan shall have been sold pursuant to purchase rights exercised under the Plan
or (iii) the date on which all purchase rights are exercised in connection with
a Corporate Transaction.  No further purchase rights shall be granted or
exercised, and no further payroll deductions shall be collected, under the Plan
following such termination.

X.                                    AMENDMENT OF THE PLAN

The Board may alter, amend, suspend or discontinue the Plan at any time to
become effective immediately following the close of any purchase period. 
However, the Board may not, without the approval of the Corporation’s
stockholders, (i) materially increase the number of shares of Common Stock
issuable under the Plan or the maximum number of shares purchasable per
Participant on any one Purchase Date, except for permissible adjustments in the
event of certain changes in the Corporation’s capitalization, (ii) alter the
purchase price formula so as to reduce the purchase price payable for the shares
of Common Stock purchasable under the Plan, or (iii) materially increase the
benefits accruing to Participants under the Plan or materially modify the
requirements for eligibility to participate in the Plan.

6


--------------------------------------------------------------------------------




On July 26, 2006, the Board adopted and approved an amendment and restatement of
the Plan to extend the term of the Plan to the last business day of January,
2017 and, effective for purchase periods commencing on and after August 1, 2006,
to modify the purchase price per share discount from eighty-five percent (85%)
to ninety percent (90%) and to expand the actions the Company may take in
connection with a Corporate Transaction and to modify the list of Participating
Corporations who extend the benefits of the Plan to their Eligible Employees.

XI.                                GENERAL PROVISIONS

A.                                    All costs and expenses incurred in the
administration of the Plan shall be paid by the Corporation.

B.                                    Nothing in the Plan shall confer upon the
Participant any right to continue in the employ of the Corporation or any
Corporate Affiliate for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Corporate
Affiliate employing such person) or of the Participant, which rights are hereby
expressly reserved by each, to terminate such person’s employment at any time
for any reason, with or without cause.

C.                                    The provisions of the Plan shall be
governed by the laws of the State of California without resort to that State’s
conflict-of-laws rules.

7


--------------------------------------------------------------------------------


Schedule A

CURRENT LIST OF PARTICIPATING CORPORATIONS

Domestic

Westaff, Inc., a Delaware corporation

Westaff (USA), Inc., a California corporation

Westaff Support, Inc., a California corporation


--------------------------------------------------------------------------------




APPENDIX

The following definitions shall be in effect under the Plan:

A.                                    Board shall mean the Corporation’s Board
of Directors.

B.                                    Cash Earnings shall mean the (i) regular
base salary paid to a Participant by one or more Participating Companies during
such individual’s period of participation in one or more offering periods under
the Plan plus (ii) any pre-tax contributions made by the Participant to any Code
Section 401(k) salary deferral plan or any Code Section 125 cafeteria benefit
program now or hereafter established by the Corporation or any Corporate
Affiliate plus (iii) all overtime payments, bonuses, commissions, current
profit-sharing distributions and other incentive-type payments.  However, Cash
Earnings shall not include any contributions (other than Code Section 401(k) or
Code Section 125 contributions) made on the Participant’s behalf by the
Corporation or any Corporate Affiliate under any employee benefit or welfare
plan now or hereafter established.

C.                                    Code shall mean the Internal Revenue Code
of 1986, as amended.

D.                                    Common Stock shall mean the Corporation’s
common stock.

E.                                      Corporate Affiliate shall mean any
parent or subsidiary corporation of the Corporation (as determined in accordance
with Code Section 424), whether now existing or subsequently established.

F.                                      Corporate Transaction shall mean either
of the following stockholder-approved transactions to which the Corporation is a
party:

1.                                      a merger or consolidation in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities are transferred to a person or
persons different from the persons holding those securities immediately prior to
such transaction;

2.                                      the sale, transfer or other disposition
of all or substantially all of the assets of the Corporation in complete
liquidation or dissolution of the Corporation; or

3.                                      an acquisition in a single or series of
related transactions by any person or related group of persons (other than the
Company or by a Company-sponsored employee benefit plan) of beneficial ownership
(within the meaning of Rule 13d-3 of the Securities Exchange Act of 1934, as
amended) of securities possessing more than fifty percent (50%) of the total
combined voting power of the Company’s outstanding securities.

G.                                    Corporation shall mean Westaff, Inc., a
Delaware corporation, and any corporate successor to all or substan­tially all
of the assets or voting stock of Westaff, Inc. which shall by appropriate action
adopt the Plan.

H.                                    Eligible Employee shall mean any person
who is employed by a Participating Corporation on a basis under which he or she
is regularly expected to render more than twenty


--------------------------------------------------------------------------------




(20) hours of service per week for more than five (5) months per calendar year
for earnings considered wages under Code Section 3401(a).

I.                                         Fair Market Value per share of Common
Stock on any relevant date shall be determined in accordance with the following
provisions:

1.                                      If the Common Stock is are listed on one
or more established stock exchanges or national market systems, including
without limitation The NASDAQ Global Select Market, The NASDAQ Global Market and
The NASDAQ Capital Market, its Fair Market Value shall be the closing sales
price for such shares (or the closing bid, if no sales were reported) as quoted
on the principal exchange or system on which the Common Stock is listed (as
determined by the Plan Administrator) on the date of determination (or, if no
closing sales price or closing bid was reported on that date, as applicable, on
the last trading date such closing sales price or closing bid was reported), as
reported in The Wall Street Journal or such other source as the Plan
Administrator deems reliable;

2.                                      If the Common Stock is regularly quoted
on an automated quotation system (including the OTC Bulletin Board) or by a
recognized securities dealer, its Fair Market Value shall be the closing sales
price for such shares as quoted on such system or by such securities dealer on
the date of determination, but if selling prices are not reported, the Fair
Market Value of the Common Stock shall be the mean between the high bid and low
asked prices for the Common Stock on the date of determination (or, if no such
prices were reported on that date, on the last date such prices were reported),
as reported in The Wall Street Journal or such other source as the Plan
Administrator deems reliable; or

3.                                      In the absence of an established market
for the Common Stock of the type described in (1) and (2), above, the Fair
Market Value thereof shall be determined by the Plan Administrator in good
faith.

J.                                      1933 Act shall mean the Securities Act
of 1933, as amended.

K.                                    Participant shall mean any Eligible
Employee of a Participating Corporation who is actively participating in the
Plan.

L.                                     Participating Corporation shall mean the
Corporation and such Corporate Affiliate or Affiliates as may be authorized from
time to time by the Board to extend the benefits of the Plan to their Eligible
Employees.  The current Participating Corporations in the Plan are listed in
attached Schedule A.

M.                                  Plan shall mean the Corporation’s Employee
Stock Purchase Plan, as set forth in this document.

N.                                    Plan Administrator shall mean the
committee of two (2) or more non-employee Board members appointed by the Board
to administer the Plan.


--------------------------------------------------------------------------------




O.                                   Purchase Date shall mean the last business
day of each purchase period.  The initial Purchase Date shall mean January 31,
1997.


--------------------------------------------------------------------------------


[g158851kg05i001.jpg]

EMPLOYEE STOCK PURCHASE PLAN (“ESPP”)
ENROLLMENT/CHANGE FORM

(check one)

o               Regular Employee

o               Associate

SECTION 1:

 

Action

 


COMPLETE SECTIONS

 

 

o

New Enrollment

 

2, 3, 6, 7 and sign attached Stock Purchase Agreement

ACTION

o

Payroll Deduction Change

 

2, 4 & 7

 

 

o

Terminate Payroll Deductions

 

2, 5 & 7

 

 

o

Beneficiary Change

 

2, 6 & 7

 

SECTION 2

 

 

 

 

 

 

 

 

Name             

    

    

                                         

    

 

 

 

                          Last                                

First               

MI                                    Dept # or Branch #

 

 

 

 

 

 

 

PERSONAL

 

Home or Mailing Address:

    

 

DATA

 

 

 

Street

    

 

    

 

    

 

 

 

                                                      

City

State                                             Zip Code

 

 

 

 

 

 

 

 

 

Social Security #                 -      -               

 

 

 

 

 

 

 

 

SECTION 3:

 

Effective with the Purchase Period

Payroll Deduction Amount       % of cash earnings*

 

 

 

 

 

 

 

NEW

 

 

       *Must be a multiple of 1% up to a maximum of 10% of cash earnings

ENROLLMENT

 

 

 

 

SECTION 4:

 

Effective with the Pay Period Beginning:

         I authorize the following new level of payroll deduction:

 

 

 

 

                   % of cash earnings*

 

 

 

 

 

 

PAYROLL

 


    

 

DEDUCTION

 

Month, Day and Year

        *Must be a multiple of 1% up to a maximum of 10% of cash earnings

CHANGE

 

 

 

 

 

NOTE:

You may reduce your rate of payroll deductions once per purchase period to
become effective as soon as possible following the filing of the change form. 
You may also increase your rate of payroll deductions to become effective as of
the start date of the next purchase period.

 

SECTION 5:

 

Effective with the Pay Period Beginning:

Your election to terminate your payroll deductions for the

 

 

 

 

balance of the purchase period cannot be changed, and you may not rejoin the
same purchase period at a later date.  You will only be able to resume
participation in the ESPP at the beginning of the next purchase period.

 

TERMINATE

 

    

 

 

PAYROLL

 

Month, Day and Year

 

 

DEDUCTIONS

 

 

 

 

 

 

In connection with my voluntary termination of payroll deductions (or an
approved leave of absence), I elect the following action regarding my ESPP
payroll deductions to date in the current purchase period:

 

 

 

 

 

 

 

 

 

 

 

o Purchase shares of Westaff, Inc., at end of the period

 

 

 

OR

 

 

 

 

o Refund ESPP payroll deductions collected

 

 

 

 

 

 

 

 

NOTE:

If your employment terminates for any reason or your eligibility status changes
(<20 hrs/wk or <5 months/yr), you will immediately cease to participate in the
ESPP and your ESPP payroll deductions collected in that purchase period will
automatically be refunded to you.

 

 

 

 

 

 

 

 

 

 

SECTION 6:

 

Beneficiary(ies) Name

Address                                                Relationship of
Beneficiary (ies)

 

 

 

 

BENEFICIARY

 

 

 

    

    

INFORMATION

 

 

 

 

 

 

 

    

    

 

 

 

 

SECTION 7:

 

 

 

 

 

 

 

 

 

SIGNATURE

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature of Employee

 

Date

 

 

 

 

 

 

Please return original or fax to Human Resources #9913 Fax # (925)
952-2525                        Rev.07/06


--------------------------------------------------------------------------------




[g158851kg05i001.jpg]

WESTAFF, INC.
STOCK PURCHASE AGREEMENT

I hereby elect to participate in the Employee Stock Purchase Plan (the “ESPP”)
beginning with the purchase period specified below, and I hereby subscribe to
purchase shares of Common Stock of Westaff, Inc. (the “Corporation”) in
accordance with the provisions of this Agreement and the ESPP.  I hereby
authorize payroll deductions from each of my paychecks following my entry into
the ESPP in the 1% multiple of my cash earnings (not to exceed a maximum of 10%)
specified in my attached Enrollment/Change Form.

Purchase periods under the ESPP will run from the first business day in February
to the last business day in July each year, and from the first business day in
August each year to the last business day in January of the following year. My
participation will automatically remain in effect from one purchase period to
the next in accordance with this Agreement and my payroll deduction
authorization, unless I withdraw from the ESPP or change the rate of my payroll
deduction or unless my employment status changes.  I may reduce the rate of my
payroll deductions once per purchase period, and I may increase the rate of my
payroll deductions to become effective at the start of any subsequent purchase
period.

My payroll deductions will be accumulated for the purchase of shares of the
Corporation’s Common Stock on the last business day of each purchase period. 
The purchase price per share shall be equal to 90% of the lower of (i) the fair
market value per share of Common Stock on the start date of the purchase period
or (ii) the fair market value per share on the last day of that purchase
period.  I will also be subject to ESPP restrictions (i) limiting the maximum
number of shares which I may purchase on any one purchase date to 1,125 shares,
for a maximum of 2,250 shares per calendar year and (ii) prohibiting me from
purchasing more than $25,000 worth of Common Stock for each calendar year my
purchase right remains outstanding.

I may withdraw from the ESPP at any time prior to the last business day of a
purchase period and elect either to have the Corporation refund all my payroll
deductions for that purchase period or to have those payroll deductions applied
to the purchase of shares of the Corporation’s Common Stock at the end of such
period.  However, I may not rejoin that particular purchase period at any later
date.  Upon the termination of my employment for any reason, including death or
disability, or my loss of eligible employee status, my participation in the ESPP
will immediately cease and all my payroll deductions for the purchase period in
which my employment terminates or my loss of eligibility occurs will
automatically be refunded.

If I take an unpaid leave of absence, my payroll deductions will immediately
cease, and any payroll deductions for the purchase period in which my leave
begins will, at my election, either be refunded or applied to the purchase of
shares of Common Stock at the end of that purchase period. Upon my return to
active service, my payroll deductions will automatically resume at the rate in
effect when my leave began.

A stock certificate for the shares purchased on my behalf at the end of each
purchase period will automatically be deposited into a brokerage account which
the Corporation will designate and open on my behalf.  I will promptly notify
the Corporation of any sale or disposition of my ESPP shares, and I will satisfy
all applicable income and employment tax withholding requirements at the time of
such sale or disposition.

The Corporation has the right, exercisable in its sole discretion, to amend or
terminate the ESPP at any time, with such amendment or termination to become
effective immediately following the exercise of outstanding purchase rights at
the end of any current purchase period.  Should the Corporation elect to
terminate the ESPP, I will have no further rights to purchase shares of Common
Stock pursuant to this Agreement.

I have received a copy of the official Plan Summary and Prospectus summarizing
the major features of the ESPP.  I have read this Agreement and the Plan Summary
and Prospectus and hereby agree to be bound by the terms of both this Agreement
and the ESPP.  The effectiveness of this Agreement is dependent upon my
eligibility to participate in the ESPP.

Date:
                                                                                     
               
                                                                               
                                                                                                               
Signature of Employee

Entry Date:
                                                                          
                Printed Name:
                                                     

 

Please return original or fax to Human Resources #9913 Fax # (925)
952-2525                        Rev.07/06


--------------------------------------------------------------------------------